 Case 1:18-cv-00954-HYJ-PJG ECF No. 16 filed 10/09/20 PageID.273 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 RICKIE LEE JOHNS,

         Petitioner,
                                                                       Case No. 1:18-cv-954
 v.
                                                                       Hon. Hala Y. Jarbou
 TONY TRIERWEILER,

       Respondent.
 ____________________________/


                                              ORDER

       This is a habeas corpus action under 28 U.S.C. § 2254. The matter was referred to the

Magistrate Judge, who issued a Report and Recommendation (R&R) recommending that this Court

deny the petition and deny a certificate of appealability. (R&R, ECF No. 12.) Before the Court

are Petitioner’s objections to the R&R (ECF No. 13).

       Under 28 U.S.C. § 636(b)(1) and Rule 72 of the Federal Rules of Civil Procedure, the Court

must conduct de novo review of those portions of the R&R to which objections have been made.

Specifically, the Rules provide that:

       The district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept, reject,
       or modify the recommended disposition; receive further evidence; or return the
       matter to the magistrate judge with instructions.

Fed. R. Civ. P. 72(b)(3).

       Petitioner does not object to any particular part of the R&R. Instead, he makes a number

of assertions that are, at best, tangentially related to his habeas petition. For instance, Petitioner
    Case 1:18-cv-00954-HYJ-PJG ECF No. 16 filed 10/09/20 PageID.274 Page 2 of 4




contends that he needs help getting the DNA test results from the state police.1 It is not clear how

this request pertains to his petition for relief or to the conclusions in the R&R.

        Petitioner also reiterates his contention that he did not understand his case or its

consequences; however, the magistrate judge properly rejected these claims after review of the

plea transcript. At his plea hearing, Petitioner repeatedly told the court, under oath, that he

understood the consequences of his plea. (See R&R, PageID.251.) He is bound by those

statements.

        Petitioner also claims that he was denied the right to a competency evaluation and to a

psychological evaluation for sentencing purposes. The R&R did not address these claims directly,

probably because they were set forth in a supplement to the habeas petition. (See Suppl. to Pet.,

ECF No. 8.) But the claims are meritless anyway.

        A criminal defendant who is incompetent may not be tried. Godinez v. Moran, 509 U.S.

389, 396 (1993). The test for a defendant’s competency to stand trial or plead guilty is “whether

he has sufficient present ability to consult with his lawyer with a reasonable degree of rational

understanding – and whether he has a rational as well as factual understanding of the proceedings

against him.” Dusky v. United States, 362 U.S. 402, 411 (1960). A court’s failure to hold a proper

hearing where substantial evidence exists of the defendant’s incompetency violates the defendant’s

due process rights. Mackey v. Dutton, 217 F.3d 399, 411 (6th Cir. 2000). “[T]he standard . . . for

requiring competency hearings prior to trial or the entry of a guilty plea is not merely whether

extant evidence raises ‘doubt’ as to the defendant’s capacity to stand trial, but rather whether

evidence raises a ‘bona fide doubt’ as to a defendant’s competence.” Warren v. Lewis, 365 F.3d

529, 533 (6th Cir. 2004).


1
 As noted in the R&R, the State obtained DNA evidence establishing Petitioner as the parent of the
victim’s child. (R&R, PageID.12.) Petitioner’s own DNA expert reached the same conclusion. (Id.)
                                                  2
 Case 1:18-cv-00954-HYJ-PJG ECF No. 16 filed 10/09/20 PageID.275 Page 3 of 4




       Petitioner does not expressly contend that he is incompetent, and there is no evidence that

would support a finding of incompetence, let alone a need for a competency evaluation. Indeed,

the record before this Court—including Petitioner’s cogent responses to the state court’s questions

at his plea hearing, as well as his detailed filings in this case—belies the need for a competency

evaluation. In other words, the record indicates that Petitioner had a sufficient ability to consult

with his attorney as well as a rational and factual understanding of the proceedings against him.

Thus, he has not shown that the state court’s failure to hold a competency evaluation deprived him

of his right to due process.

       To the extent Petitioner contends that he did not receive a psychological evaluation for

sentencing purposes, he does not explain how the failure to receive such an evaluation implicated

his constitutional rights. Relief under § 2254 is warranted “only on the ground that [Defendant] is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a). The Court is not aware of a constitutional right to a psychological evaluation before

sentencing.

       The remainder of Petitioner’s objections consist of facts surrounding Petitioner’s offense

and the state’s actions in charging him. For instance, Petitioner contends that two of the victims

were family members; Petitioner does not think it was “right” that two different counties charged

him with offenses against these individuals. (Objections, PageID.264.) He also contends that

there was “no way” he could have committed one of the offenses due to his work schedule. (Id.)

And he contends that he was told that he could not leave the “police place” until he said that he

“did it.” (Id.) The Court cannot discern a connection between any of these assertions and any of

Petitioner’s claims. More to the point, apart from the harmless omission of discussion of

Petitioner’s claim regarding the failure to receive a competency or psychological evaluation, the



                                                 3
 Case 1:18-cv-00954-HYJ-PJG ECF No. 16 filed 10/09/20 PageID.276 Page 4 of 4




Court discerns no error in the R&R. Moreover, the Court agrees with the magistrate judge that a

certificate of appealability is not warranted.

       Accordingly,

       IT IS ORDERED that Petitioner’s objections (ECF No. 13) are DENIED and the Report

and Recommendation of the Magistrate Judge (ECF No. 12) is APPROVED and ADOPTED as

the Opinion of the Court.

        IT IS FURTHER ORDERED that the petition for habeas corpus relief (ECF No. 1) is

DENIED for the reasons stated herein and in the Report and Recommendation.

       IT IS FURTHER ORDERED that a certificate of appealability under 28 U.S.C. § 2253(c)

is DENIED.




Dated: October 9, 2020                                    /s/ HALA Y. JARBOU
                                                          Hala Y. Jarbou
                                                          United States District Judge




                                                 4
